Citation Nr: 1730554	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  16-54 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to survivor's pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1954 to March 1963.  He died in February 2010.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  In the November 2015 administrative decision, the Pension Management Center disallowed the appellant's claim for survivor's pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2016 substantive appeal (VA Form 9), the appellant requested an in-person hearing before the Board but did not narrow her request to any specific type of hearing.  In a November 2016 letter, VA asked the appellant to specify the type of hearing she wanted.  She did not respond.  In an April 2017 letter, the appellant's representative again requested a hearing but did not specify any particular type.  In a June 2017 letter, the appellant stated that she did not want her hearing to be at the Board's offices in Washington, DC, and requested that the hearing be near her home.  Because the appellant and her representative have expressed a clear desire for a hearing, the AOJ must schedule her for an in-person hearing.  Given that this appeal has been advanced on the Board's docket, VA should schedule the appellant for a video conference hearing so that her hearing may take place as quickly as possible.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for an in-person hearing by video conference.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




